DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
1b.	The amendment filed on 18 May 2020 has been entered. 
Status of Claims:
1c.	Claims 1-3, 7, 9-10, 13, 15, 18, 20-22, 27, 29-30, 33, 35-36, 38-39, 41-45, 52, 56, 58-67, 72, 74, 76, 80, 84, 88, 90, 92-97, 102 are pending and are subject to restriction. 
2. 	This application is a 371 of PCT/US2018/38033, filed on 18 June 2018.  For Applications filed under 371, PCT rules for lack of unity apply.  
2a.	Restriction is required under 35 U.S.C. 121 and 372.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE PROCESSES, PRODUCTS, AND/OR APPARATUSES
Products, processes of manufacture, processes of use, and apparatuses are different categories of invention.  When an application includes claims to more than one product, process, or apparatus, , the first invention of the category first mentioned in the 

As provided in 37 CFR 1.475(b), an international application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.



Group II.   	Claim 52, drawn to a method of reducing IL17A signaling function in a cell, the method comprising exposing to the cell an antibody.

Group III.   	Claim 56, drawn to a method for detecting IL17A in a sample from a companion animal species comprising contacting the sample with an antibody.

Group IV.   	Claims 58-62, 66, 102, drawn to a polypeptide comprising an extracellular domain of an IL17A receptor (IL17Ra), wherein the polypeptide comprises a specific sequence and an IgGFc variant polypeptide. Please select one of SEQ ID NO:94, 97, 98 or 99. 

Group V.   	Claims 63-65, drawn to an isolated nucleic acid encoding the polypeptide, a host cell and a method of producing said polypeptide. 

Group VI.   	Claim 67, drawn to a method of treating comprising administering a polypeptide.

Group VII.   	Claims 72, 74, 76, 80, 84, 88, 90, 92, 96, drawn to a polypeptide comprising an IgGFc variant polypeptide comprising at least one amino acid substitution relative to a IgG Fc wild-type, wherein the IgG Fc variant polypeptide has reduced binding to Clq and/or CD 16 relative to the IgG Fc wild-type polypeptide, as measured by biolaver interferometry.  




	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Pursuant to 37 C.F.R. 1.475(d), this Authority considers that the main invention in the instant application comprises the first-recited product, an isolated antibody that binds to canine IL17A, wherein the antibody binds to an epitope within amino acids 65 to 88 of SEQ ID NO: 22, wherein said antibody comprises specific heavy and light chain sequences and heavy/light CDR sequences; nucleic acid encoding said antibody, a method of producing said antibody and a method of treatment by administering said antibody.   
Further, pursuant to 37 C.F.R. 1.475(b)-(d), the ISA/US considers that the materially and functionally dissimilar products and processes of Groups II-VIII do not correspond to the main invention, because the processes can be practiced with materially different molecules. For example, the methods of Groups II-III, and VI differ, because they can be practiced with materially different products. Likewise, a polypeptide comprising an extracellular domain of an IL17A receptor (IL17Ra) and nucleic acid encoding such of Groups IV-V, differ in structure and function from the polypeptide comprising an IgGFc variant polypeptide acid encoding such of Groups VII-VIII. 
This Authority therefore considers that the several inventions do not share a special technical feature within the meaning of PCT Rule 13.2 and thus do not relate to 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
a.	The invention of Group I encompasses numerous antibodies, (see claims 13, 15, 18, 21, 22, 33, 35, 36). Applicant must elect one isolated antibody that binds to canine IL17A and select all the heavy and light CDR sequences as well the heavy and light chain sequences. 
b.	The invention of Group IV encompasses multiple polypeptides that comprise different sequences, (SEQ ID No: 40-44, 94, 97-99). Applicant must elect one SEQ ID NO.
c.	The invention of Group VII encompasses multiple variants that comprise different sequences, (SEQ ID NO:45, 47-50 or 96). Applicant must elect one SEQ ID NO.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. Each of the species represents a structurally and functionally unique polypeptide, requiring a unique search 
Applicant is required, in reply to this action, to elect a single species from a-c, set forth above, to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claims 1, 72 are generic, for example.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


3.	The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an 

4.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Advisory Information:  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOZIA M HAMUD whose telephone number is (571)272-0884.  The examiner can normally be reached on Monday-Friday 8AM-4:30Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Fozia Hamud
Patent Examiner
Art Unit 1647
18 February 2021

/BRIDGET E BUNNER/Primary Examiner, Art Unit 1647